PER CURIAM.

ORDER

In this dissolution case, the trial court awarded wife $700 per month maintenance. Husband appeals; we affirm.
Husband raises two points. He alleges the trial court erred in: (1) granting maintenance to wife contrary to § 452.335.1, RSMol994, because she is in good health and able to support herself, and (2) granting maintenance to wife contrary to § 452.335.2 because husband is disabled and, with the maintenance payment, is unable to meet his own needs.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b)0.